Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention II in the reply filed on 12/17/2021 is acknowledged.  However upon further review and in view of the prior art found, the restriction of 10/18/2021is withdrawn.  Claims 1-17 are currently being examined.
The restriction requirement as set forth in the Office action mailed on 10/18/2021has been reconsidered and is hereby withdrawn In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 15-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Erickson et al. (US 2013/0318993).
The drawing below was extracted from US 9,103,284 which is the Patent for publication US 2013/0318993.  The drawing in the publication were of poor quality

    PNG
    media_image1.png
    609
    751
    media_image1.png
    Greyscale

In regards to Independent Claim 1, and with particular reference to Figure 1 shown immediately above, Erickson discloses a method of operating a gas turbine engine (par. 1 states combustion turbine engines), the gas turbine engine having a first fuel manifold 155 and a second fuel manifold 160 configured to supply fuel to a combustor 130 of the gas turbine engine, the method comprising: 
supplying fuel to the combustor 130 by supplying fuel to the first 155 and second fuel manifolds 160 (when the fuel valves 165 and 170 are opened; par. 21); 
while supplying fuel to the combustor 130 by supplying fuel to the first fuel manifold 155: 
(when the fuel valve 170 is closed and the air purge valve 187 is opened  to purge air into the fuel line 160; par. 20, 21); and 
using a pump 120 to drive gas (compressed air from pump/compressor 120) into the second fuel manifold 160 to flush fuel in the second fuel manifold into the combustor (when the fuel valve 170 is closed and the air purge valve 187 is opened  to purge air into the fuel line 160; par. 20, 21).
Regarding dependent Claim 2, Erickson discloses using a flow divider valve (fuel valve 165 for the first fuel manifold; fuel valve 170 for the second fuel manifold 160) to stop supplying fuel to the second fuel manifold 160 and to supply fuel to the first fuel manifold 155.
Regarding dependent Claim 3, Erickson discloses wherein the gas turbine engine is mounted to an aircraft and the method is executed during flight of the aircraft (par. 13 states that the engine of the invention can be an aircraft engine implying mounted to propel an aircraft during operation).
Regarding dependent Claim 5, Erickson discloses after fuel in the second fuel manifold 160 is flushed into the combustor and while continuing to supply fuel to the combustor by supplying fuel to the first fuel manifold 155, stopping the using of the pump 120 to drive gas into the second fuel manifold 160 (valve 187 control the introduction of purging air into line 160; when purging is no longer needed, valve 187 closes and so pump 120 stops providing purging gas to fuel line 160).
Regarding dependent Claim 6, Erickson discloses supplying the gas from the pump 120 to a fuel line at a location between a flow divider valve 170 and the second fuel manifold 160.
Regarding dependent Claim 7, Erickson discloses after fuel in the second fuel manifold 160 is flushed into the combustor and while supplying fuel to the second fuel manifold is stopped, continuing to supply fuel to the combustor by supplying fuel to the first fuel manifold 155 (par. 20, 21).
Regarding dependent Claim 8, Erickson discloses wherein at least a majority of the gas is air (air from the pump/compressor 120).

In regards to Independent Claim 15, and with particular reference to Figure 1 shown immediately above, Erickson discloses a fuel system of a gas turbine engine (par. 1 states combustion turbine engines), the fuel system comprising: 
a first fuel manifold 155 configured to supply fuel to a combustor 130 of the gas turbine engine; 
a second fuel manifold 160 configured to supply fuel to the combustor; 
one or more valves (165, 170) actuatable between a first configuration and a second configuration, the one or more valves configured to supply fuel to the first and second fuel manifolds in the first configuration (when fuel valves 165 and 170 are opened; par. 16), the one or more valves configured to supply fuel to the first fuel manifold and stop supplying fuel to the second fuel manifold in the second configuration (when fuel valve 165 is opened while valve 170 is closed; par. 20, 21); and 
a pump 120 configured to, in the second configuration of the one or more valves, drive gas (compressed air from pump/compressor 120) into the second fuel manifold 160 to flush when the fuel valve 170 is closed and the air purge valve 187 is opened  to purge air into the fuel line 160; par. 20, 21).
Regarding dependent Claim 16, Erickson discloses a fuel line establishing fluid communication between a first of the one or more valves (170 being the first valve) and the second fuel manifold 160, the pump 120 configured to discharge the gas into the fuel line 160 at a location downstream of the first valve 170 (downstream in the fluid flow direction in line 160).
Regarding dependent Claim 17, Erickson discloses wherein the pump 120 is electrically driven (in Erickson the electronic controller 192 control the operation of the plant including the pump 120, thus the pump/compressor is electronically driven by the controller 192).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Alecu (US 2018/0080378) in view of  Kervistin et al. (US 2009/0071119) and further in view of Hirata et al. (US 2009/0139241).
In regards to Independent Claim 1 and Dependent Claims 3 and 4, and with particular reference to Figure 1, Alecu discloses a method of operating a multi-engine system 10 including a first gas turbine engine 12b and a second gas turbine engine 12a, wherein the gas turbine engines are mounted to a rotary wing aircraft (par. 1), the method includes: operating the first gas turbine engine 12b in a low-power mode of operation (par. 57 teaches engine 12b is idling “low-power mode”); and operating the second gas turbine engine 12a in a high-power mode of operation while the first gas turbine engine is operated in the low-power mode of operation (par. 57 teaches engine 12a is operated in high power while engine 12b is in low power during certain flight phases).
Alecu does not teach fuel manifolds to control delivery of fuel to the combustors allowing each turboshaft engine (12a, 12b) to be operated in different power mode (i.e., low, high) depending on the operational phases of the engine during flight. 
Particularly, Alecu does not teach the first gas turbine engine having a first fuel manifold and a second fuel manifold configured to supply fuel to a combustor 18b of the first gas turbine engine, the method comprising: supplying fuel to the combustor 18b by supplying fuel to the first and second fuel manifolds; while supplying fuel to the combustor 18b by supplying fuel to the first fuel manifold: stopping supplying fuel to the second fuel manifold.
(particularly figure 4b) that a typical turboshaft engine comprises multiple fuel manifolds (8a, 8b) each connected to different fuel injectors (7a, 7b….).  Further, Kervistin teaches a method for protecting the fuel injectors in a turboshaft engine by purging the fuel injector with compressed air (compressed air from source 11 in figure 4b; see also abstract) when the injectors are not in use (when not supplied with fuel; par. 47).  In other words, Kervistin teaches that typically a turboshaft gas turbine engine has a first fuel manifold 8b and a second fuel manifold 8a configured to supply fuel to a combustor (combustor 5 shown in figure 2) of the gas turbine engine, the method comprising: supplying fuel to the combustor 5 by supplying fuel to the first 8b and second 8a fuel manifolds; while supplying fuel to the combustor 5 by supplying fuel to the first fuel manifold 8b: stopping supplying fuel to the second 8a fuel manifold (in figure 4b, the X on the manifold 8a indicates fuel is being stopped; par. 47 teaches during the operational phases necessitating reduced energy, only the injectors 7b dispense fuel while injectors 7a are not fed with fuel).
               Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide plural manifolds to each of Alecu’s turboshaft engines, as taught by Kervistin, in order to control delivery of fuel to the combustors depending on the power demand of each engine (par. 47 in Kervistin).
	Alecu in view of Kervistin teach a mechanism (11 in figure 4b of Kervistin) to drive a gas/air into the second fuel manifold (8a in figure 4b of Kervistin) to flush fuel in the second fuel manifold into the combustor (in figure 4b of Kervistin, the X on the manifold 8a indicates fuel is being stopped; par. 47 teaches during the operational phases necessitating reduced energy, only the injectors 7b dispense fuel while injectors 7a are not fed with fuel; the purging gas comes from a source 11).

	Hirata (particularly figure 1) teaches a method of flushing fuel from injectors in a gas turbine engine by using a pump 108 to drive a gas into the fuel manifold (par. 34 the last 3 lines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alecu in view of Kervistin in view of Hirata, because it has been held that a simple substitution of one known element (in this case, using a pump to drive a gas as taught by Hirata for another (in this case, the accumulator 11 of Alecu in view of Kervistin) to obtain predictable results (in this case, deliver purging gas/air to the fuel lines  (par. 34 last three lines in Hirata) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III B.


Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Alecu (US 2018/0080378) in view of  Kervistin et al. (US 2009/0071119) and further in view of Hirata et al. (US 2009/0139241).
In regards to Independent Claim 9, and with particular reference to Figure 1, Alecu discloses a method of operating a multi-engine system 10 of an aircraft, the multi-engine system including a first gas turbine engine 12b and a second gas turbine engine 12a drivingly connected to a common load 28, the method includes: operating the first gas turbine engine 12b in a low-power mode of operation (par. 57 teaches engine 12b is idling “low-power mode”); and operating the second gas turbine engine 12a in a high-power mode of operation while the first gas turbine engine is operated in the low-power mode of operation (par. 57 teaches engine 12a is operated in high power while engine 12b is in low power during certain flight phases).

Particularly, Alecu does not teach the first gas turbine engine having a first fuel manifold and a second fuel manifold configured to supply fuel to a combustor 18b of the first gas turbine engine, the method comprising: supplying fuel to the combustor 18b by supplying fuel to the first and second fuel manifolds; while supplying fuel to the combustor 18b by supplying fuel to the first fuel manifold: stopping supplying fuel to the second fuel manifold.
Kervistin teaches (particularly figure 4b) that a typical turboshaft engine comprises multiple fuel manifolds (8a, 8b) each connected to different fuel injectors (7a, 7b….).  Further, Kervistin teaches a method for protecting the fuel injectors in a turboshaft engine by purging the fuel injector with compressed air (compressed air from source 11 in figure 4b; see also abstract) when the injectors are not in use (when not supplied with fuel; par. 47).  In other words, Kervistin teaches that typically a turboshaft gas turbine engine has a first fuel manifold 8b and a second fuel manifold 8a configured to supply fuel to a combustor (combustor 5 shown in figure 2) of the gas turbine engine, the method comprising: supplying fuel to the combustor 5 by supplying fuel to the first 8b and second 8a fuel manifolds; while supplying fuel to the combustor 5 by supplying fuel to the first fuel manifold 8b: stopping supplying fuel to the second 8a fuel manifold (in figure 4b, the X on the manifold 8a indicates fuel is being stopped; par. 47 teaches during the operational phases necessitating reduced energy, only the injectors 7b dispense fuel while injectors 7a are not fed with fuel).
               Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide plural manifolds to each of Alecu’s turboshaft 
	Alecu in view of Kervistin teach a mechanism (11 in figure 4b of Kervistin) to drive a gas/air into the second fuel manifold (8a in figure 4b of Kervistin) to flush fuel in the second fuel manifold into the combustor (in figure 4b of Kervistin, the X on the manifold 8a indicates fuel is being stopped; par. 47 teaches during the operational phases necessitating reduced energy, only the injectors 7b dispense fuel while injectors 7a are not fed with fuel; the purging gas comes from a source 11).
	Alecu in view of Kervistin do not teach the mechanism is a pump.
	Hirata (particularly figure 1) teaches a method of flushing fuel from injectors in a gas turbine engine by using a pump 108 to drive a gas into the fuel manifold (par. 34 the last 3 lines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alecu in view of Kervistin in view of Hirata, because it has been held that a simple substitution of one known element (in this case, using a pump to drive a gas as taught by Hirata for another (in this case, the accumulator 11 of Alecu in view of Kervistin) to obtain predictable results (in this case, deliver purging gas/air to the fuel lines  (par. 34 last three lines in Hirata) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III B.

Regarding dependent Claim 10, Alecu in view of Kervistin and Hirata teach the invention as claimed and disclosed above for claim 9 and Kervistin further teaches comprising using a flow divider valve (in figure 4b, the X on the manifold 8a indicates fuel is being stopped; par. 47 teaches during the operational phases necessitating reduced energy, only the injectors 7b dispense fuel while injectors 7a are not fed with fuel) to stop supplying fuel to the second fuel manifold 8a and to supply fuel to the first fuel manifold 8b.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a flow divider valve to the system of Alecu in view of Kervistin and Hirata, as taught by Kervistin in order to stop/control the fuel delivered to the second manifold when not needed (par. 47).
Regarding dependent Claim 11, Alecu in view of Kervistin and Hirata teach the invention as claimed and disclosed above for claim 9 and Alecu further teaches wherein the common load 28 includes a rotary wing of the aircraft and the method is executed during flight of the aircraft (par. 1, 4).
Regarding dependent Claims 12 and 14, Alecu in view of Kervistin and Hirata teach the invention as claimed and disclosed above for claim 9 and the combination further teaches comprising, after fuel in the second fuel manifold is flushed and while continuing to supply fuel to the combustor of the second turboshaft engine by supplying fuel to the first fuel manifold, stopping the using of the pump to drive gas into the second fuel manifold (referring back to the rejection of claim 9, once purging is no longer needed, the purging air will be stopped, par. 47 in Kervistin; also par. 57 in Alecu teaches that one engine is in high power while the other is in low power mode implying not all the injectors are used, thus the ones not being used are flushed with purging air).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate the system of Alecu in view of Kervistin and Hirata so that fuel is stopped to some injectors/manifolds of the engine on low-power mode 
Regarding dependent Claim 13, Alecu in view of Kervistin and Hirata teach the invention as claimed and disclosed above for claim 9 and Kervistin further teaches comprising supplying the gas from the source 11 (the pump in already in the combination system per the teachings of Hirata, refer to claim 9) to a fuel line at a location between a flow divider valve (represented by the X in the fuel line) and the second fuel manifold 8a.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to supply the gas from the pump to a fuel line at a location between a flow divider valve and the second fuel manifold, as taught by Kervistin for the same reason as discussed in claim 9.
                                                  Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/William H Rodriguez/Primary Examiner, Art Unit 3741